(Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantýFiled by a party other than the Registranto Check the appropriate box: o Preliminary proxy statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a—6(e)(2)) o Definitive proxy statement o Definitive additional materials o Soliciting material under Rule 14a-12 AeroCentury Corp. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ýNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: AEROCENTURY CORP. NOTICE OF 2 TO BE HELD ON APRIL 29, 2010 TO OUR STOCKHOLDERS: You are cordially invited to attend the 2010 Annual Meeting of Stockholders of AeroCentury Corp. (the "Company"), which will be held at the Hiller Aviation Museum, 601 Skyway Road, San Carlos, California at 6:00 p.m. on April 29, 2010, for the following purposes: 1.To elect two directors to the Board of Directors; 2. To consider and vote upon a proposal to ratify the selection of BDO Seidman, LLP as independent registered public accounting firm for the Company for the fiscal year ending December 31, 2010; and 3. To act upon such other business as may properly come before the meeting or any adjournment or postponement thereof. These matters are more fully described in the Proxy Statement accompanying this Notice. The Board of Directors has fixed the close of business on March 1, 2010, as the record date for determining those stockholders who will be entitled to vote at the 2010 Annual Meeting of Stockholders. The stock transfer books will not be closed between the record date and the date of the meeting. A quorum comprising the holders of the majority of the outstanding shares of Common Stock of the Company on the record date must be present or represented by proxy for the transaction of business at the Annual Meeting. Accordingly, it is important that your shares be represented at the 2010 Annual Meeting of Stockholders. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED PROXY CARD AND RETURN IT IN THE ENCLOSED ENVELOPE. Your proxy may be revoked at any time prior to the time it is voted. If you plan to attend the meeting, please call the Company’s Investor Relations Department at (650) 340-1888, so that your name can be placed on the guest list at the Hiller Aviation Museum entrance. Please read the proxy material carefully. Your vote is important and the Company appreciates your cooperation in considering and acting on the matters presented. Sincerely yours, /s/ Neal D. Crispin Neal D. Crispin CHAIRMAN OF THE BOARD March 22, 2010 Burlingame, California - 1 - PROXY STATEMENT FOR 2 OF AEROCENTURY CORP. TO BE HELD ON APRIL 29, 2010 This Proxy Statement is furnished in connection with the solicitation by the Board of Directors (the “Board”) of AEROCENTURY CORP. (the "Company") of proxies to be voted at the 2010 Annual Meeting of Stockholders (the “2010 Annual Meeting” or the “Annual Meeting”), which will be held at 6:00 p.m. on April 29, 2010, at the Hiller Aviation Museum, 601 Skyway Road, San Carlos, California, or at any adjournments or postponements thereof, for the purposes set forth in the accompanying Notice of 2010 Annual Meeting of Stockholders. This Proxy Statement and the proxy card were first mailed to stockholders on or about March 22, 2010. The Company's 2009 Annual Report was mailed to stockholders concurrently with this Proxy Statement. The 2009 Annual Report is not to be regarded as proxy soliciting material or as a communication by means of which any solicitation of proxies is to be made. VOTING RIGHTS AND SOLICITATION The close of business on March 1, 2010, was the record date for stockholders entitled to notice of, and to vote at, the 2010 Annual Meeting. As of that date, the Company had 1,543,257 shares of Common Stock, $0.001 par value (the "Common Stock"), issued and outstanding. The presence at the Annual Meeting of a majority of the issued and outstanding Common Stock, or 771,629 shares, either present in person or represented by proxy, will constitute a quorum for the transaction of business at the Annual Meeting.All of the shares of the Company's Common Stock outstanding on the record date are entitled to vote at the 2010 Annual Meeting, and stockholders of record entitled to vote at the Annual Meeting will have one vote for each share of Common Stock so held with regard to each matter to be voted upon.Your proxy may be revoked at any time prior to the time it is voted. If your shares are registered directly in your name with the Company’s transfer agent, Continental Stock Transfer & Trust Co., you are considered, with respect to those shares, the “stockholder of record” and these proxy materials are being sent directly to you by the Company.As the stockholder of record, you have the right to grant your voting proxy directly to the Company or to vote in person at the Annual Meeting.The Company has enclosed a proxy card for your use, which should be returned to the Company. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the “beneficial owner” of shares held “in street name” and these proxy materials are being forwarded to you by your broker or nominee who is considered, with respect to those shares, the stockholder of record.As the beneficial owner, you have the right to direct your broker on how to vote and are also invited to attend the Annual Meeting.However, since you are not the stockholder of record, you may not vote those shares in person at the Annual Meeting.Your broker or nominee has enclosed a voting instruction card for your use, which must be returned to your broker or nominee. Shares of the Company's Common Stock represented by proxies in the accompanying form that are properly executed and returned to the Company will be voted at the 2010 Annual Meeting in accordance with the instructions of the stockholder of record contained therein. In the absence of contrary instructions, shares represented by such proxies will be voted FOR the election of each of the director nominees as described herein under "Proposal 1: Election of Directors"; and FOR ratification of the selection of BDO Seidman, LLP as independent registered public accounting firm as described herein under "Proposal 2: Ratification of Selection of Independent Registered Public Accounting Firm.”The Company does not know of any matters to be presented at the Annual Meeting other than those set forth in this Proxy Statement and in the Notice accompanying this Proxy Statement. If other matters should properly come before the Annual Meeting, the proxy holders will vote on such matters in accordance with their best judgment.Proxies will confer upon the proxy holders discretionary authority to vote upon matters that may properly be raised at the Annual Meeting, but which, as of the date hereof, are unknown to the Company.In addition, the proxies confer upon the proxy holders the authority to adjourn or postpone the Annual Meeting in order to assure that all stockholders who wish to vote on the matters will be able to cast their votes and to act upon the matters incident to the conduct of the meeting.Any stockholder of record has the right to revoke his or her proxy at any time before it is voted at the Annual Meeting by: (1) delivering to the Company (to the attention of Toni Perazzo, Secretary, 1440 Chapin Avenue, Suite 310, Burlingame, California 94010) a written notice of revocation, (2) delivering a duly executed proxy or voting instructions bearing a later date before the Annual Meeting (to the attention of Toni Perazzo, Secretary, 1440 Chapin Avenue, Suite 310, Burlingame, California 94010) or (3) attending the Annual Meeting and voting in person. A “broker non-vote” occurs when a broker lacks discretionary voting power to vote on a “non-routine” proposal and a beneficial owner fails to give the broker voting instructions on that matter. The rules of the New York Stock Exchange determine whether matters presented at the Annual Meeting are “routine” or “non-routine” in nature. As the result of a recent rule change, the election of directors is no longer considered a “routine” matter.Beneficial owners who hold their shares through a stock brokerage account will have to give voting instructions to their brokers in order for a broker to vote on the election of directors.If you are a beneficial owner, failure to provide instructions to your broker will result in your shares not being voted in connection with the election of directors.The ratification of the selection of BDO Seidman, LLP as the Company’s independent registered public accounting firm for fiscal year 2010 is currently considered a “routine” matter, and a broker has the discretionary voting power to vote on this matter without any instructions from the beneficial owner. Broker non-votes are counted for purposes of determining a quorum, but will have no effect on the election of directors or the ratification of the selection of BDO Seidman, LLP. Proposal 1.The election of directors by stockholders shall be determined by a plurality of the votes cast by the stockholders of record entitled to vote at the election present in person or represented by proxy, and the nominees receiving the greatest number of affirmative votes of the shares present in person, or represented by proxy, and entitled to vote at the Annual Meeting will be elected, provided a quorum is present. Abstentions and broker non-votes will not be counted toward a nominee’s total.Because brokers, banks or other nominees who hold shares “in street name” do not have discretionary voting authority over such shares in elections of directors, shares held “in street name” will not be voted in this election of directors unless the holders specifically instruct their brokers, banks or other nominees on how to vote. Proposal 2.Ratification of the Company’s selection of independent registered public accounting firm will require the affirmative vote of a majority of the shares present in person, or represented by proxy, and entitled to vote at the Annual Meeting, provided a quorum is present.As a result, abstentions will have the same effect as votes against the proposal.As stated above, a broker, bank or other nominee that holds shares “in street name” has discretionary voting power to vote on this matter in the absence of instruction from the beneficial owner. The entire cost of soliciting proxies will be borne by the Company. Proxies will be solicited principally through the use of the mails, but, if deemed desirable, may be solicited personally or by telephone, telegraph or special letter by officers and Company employees for no additional compensation.Arrangements may be made with brokerage houses and other custodians, nominees and fiduciaries to send proxies and proxy material to the beneficial owners of the Company's Common Stock, and such persons may be reimbursed for their expenses. HOUSEHOLDING OF ANNUAL MEETING MATERIALS Some brokers and other nominee record holders may be participating in the practice of “householding” proxy statements and annual reports.This means that only one copy of the proxy statement and annual report may have been sent to multiple stockholders sharing the same household.The Company will promptly deliver a separate copy of either document to any stockholder requesting such copies that contacts the Company’s Investor Relations Department at (650) 340-1888 or by mail to 1440 Chapin Avenue, Suite 310, Burlingame, California 94010.If a stockholder is receiving multiple copies of the proxy statement and annual report at the stockholder’s household and would like to receive only a single copy of the proxy statement and annual report for a stockholder’s household in the future, the stockholder should contact the stockholder’s broker, other nominee record holder, or the Company’s Investor Relations Department to request mailing of a single copy of the proxy statement and annual report. - 2 - PROPOSAL 1: ELECTION OF DIRECTORS Two of the Company’s five directors will be elected at the 2010 Annual Meeting. The Board of Directors has nominated the nominees set forth below. The proxy holders intend to vote all proxies received by them in the accompanying form FOR the nominees for director listed below, unless instructions to the contrary are marked on the proxy. In the event that a nominee is unable or declines to serve as a director at the time of the 2010 Annual Meeting, the proxies will be voted for any nominee who shall be designated by the present Board of Directors to fill the vacancy. In the event that additional persons are nominated for election as director, the proxy holders intend to vote all proxies received by them for the nominees listed below. As of the date of this Proxy Statement, the Board of Directors is not aware of any nominee who is unable or will decline to serve as a director. The term of office of each person elected as a director at the Annual Meeting will continue until the 2013 Annual Meeting of Stockholders or until the director's resignation, removal or successor has been elected. Nominees To Board Of Directors Mr. Neal D. Crispin, age 64.Mr. Crispin is Chairman of the Board and President of the Company.He is a member of the Executive Committee of the Board and has served on the Board since the Company’s inception in 1997.He has also served as President and Chairman of the Board of JetFleet Management Corp. ("JMC"), the management company for AeroCentury Corp. since JMC’s founding in 1997.Since 1983, he has been President and Chairman of CMA Consolidated, Inc. (“CMA”), an investment management firm that is no longer active.Since 2005, he has served as the President of Structured Funding, Inc., an investment management firm.Since 2007, he has served as the President of Passport Holding Corp., an investment services firm.Since 2007, he has served as a Director of NuCapital Curaçao B.V., a private energy development company.Prior to forming CMA in 1983, Mr. Crispin spent two years as Vice President-Finance of an oil and gas company.Previously, Mr. Crispin was a manager with Arthur Young & Co., Certified Public Accountants.Prior to joining Arthur Young & Co., Mr. Crispin served as a management consultant, specializing in financial consulting.Mr. Crispin is the husband of Toni M. Perazzo, a director and officer of JMC and the Company.He received a Bachelor’s Degree in Economics from the University of California at Santa Barbara and a Master’s Degree in Business Administration (specializing in Finance) from the University of California at Berkeley.Mr. Crispin, a certified public accountant, is a member of the American Institute of Certified Public Accountants and the California Society of Certified Public Accountants. The Board of Directors has concluded that Mr. Crispin should serve as a director of the Company because of his knowledge of the Company’s business operations and history, his many years of experience with JMC, and his experience in finance and leasing. Mr. Evan M. Wallach, age 55.Mr. Wallach has been a Managing Director, Aviation/Transportation Markets at Jefferies & Company, Inc. since December 2009.From May 2005 to November 2009, Mr. Wallach was a Managing Director, Airline/Aircraft Securities Salesat Guggenheim Capital Markets, LLC, a securities broker/dealer.From 2001 to 2005, he served as Managing Director, Fixed Income Institutional Sales, at Piper Jaffray LLC, and from 1998 to 2001 he served as Vice President, Finance of C-S Aviation Inc., an aviation consulting firm.Mr. Wallach is a member of the Audit Committee and has served on the Board since 1997.From 1996 to 1998, he was President and Chief Executive Officer of Global Airfinance Corporation, an aviation consulting firm.He has specialized in aircraft and airline financing for over twenty-nine years, having held senior level positions with The CIT Group, Bankers Trust Company, Kendall Capital Partners, Drexel Burnham Lambert, and American Express Aircraft Leasing.Mr. Wallach received a Bachelor’s Degree in Political Science from State University of New York at Stony Brook and a Master’s Degree in Business Administration from the University of Michigan. The Board of Directors has concluded that Mr. Wallach should serve as a director of the Company because of his knowledge of the Company’s business and history, and his expertise in aircraft finance. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE "FOR" THE NOMINEES LISTED ABOVE. - 3 - PROPOSAL 2: RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The firm of BDO Seidman, LLP served as independent registered public accounting firm for the Company for the fiscal year ended December 31, 2009. The Board of Directors desires the firm to continue in this capacity for the current fiscal year. Accordingly, a proposal will be presented at the Annual Meeting to ratify the selection of BDO Seidman, LLP by the Board of Directors as independent registered public accounting firm to audit the accounts and records of the Company for the fiscal year ending December 31, 2010, and to perform other appropriate services. In the event that stockholders fail to ratify the selection of BDO Seidman, LLP, the Board of Directors would reconsider such selection. A representative of BDO Seidman, LLP will be present at the Annual Meeting, will have the opportunity to make a statement if he or she so desires and will be available to respond to appropriate questions. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE "FOR" THE RATIFICATION OF THE SELECTION OF BDO SEIDMAN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. INFORMATION REGARDING AUDITORS Audit and Audit-Related Fees. The aggregate fees accrued by the Company as payable to BDO Seidman, LLP (the "Auditor") for professional services rendered for the audit of the Company's financial statements for the fiscal year ended December 31, 2009, and for the review of the financial statements included in the Company's Forms 10-Q during the 2009 fiscal year was $264,000. During the fiscal year ended December 31, 2009, the Company did not accrue any fees payable to the Auditor for audit-related services or Sarbanes-Oxley internal controls compliance review. The aggregate fees accrued by the Company as payable to the Auditor for professional services rendered for the audit of the Company's financial statements for the fiscal year ended December 31, 2008, and for the reviews of the financial statements included in the Company's Forms 10-Q during the 2008 fiscal year was $354,000.During the fiscal year ended December 31, 2008, the Company accrued no fees payable to the Auditor for audit-related services or Sarbanes-Oxley internal controls compliance review. Prior to the Company's engagement of BDO Seidman, LLP in October 2006, the Company's auditor was PricewaterhouseCoopers LLP (the "Former Auditor"). In 2008, the Company paid the Former Auditor $5,000 for a review of the Company's Form 10-KSB filing for the fiscal year ended December 31, 2007. Tax Fees. The Company paid the Auditor and the Former Auditors $7,000 and $1,000 respectively, for tax-related services, including tax planning and preparation of returns, in the fiscal year ended December 31, 2009. The company paid the Auditor $38,000 for such services in the fiscal year ended December 31, 2008. All Other Fees. No other fees were paid the Auditor or Former Auditor in the fiscal years ended December 31, 2009, and 2008. Audit Committee Approval.The retainer agreements between the Company and the Auditor containing the terms and conditions and estimated fees to be paid to the Auditor for audit and tax return preparation services were pre-approved by the Audit Committee at the beginning of their respective engagements.The Audit Committee’s policy is to pre-approve all audit and non-audit services provided by the Auditor. These services may include audit services, audit-related services, tax services and other services. Pre-approval is generally provided for up to one year and any pre-approval is detailed as to the particular service or category of services and is generally subject to a specific budget. The Audit Committee has delegated pre-approval authority to its Chair when expedition of services is necessary.One hundred percent of the audit-related fees and tax fees paid in the fiscal years ended December 31, 2009, and 2008, were pre-approved by the Audit Committee.The Auditor and management are required to periodically report to the full Audit Committee regarding the extent of services provided by the Auditor in accordance with this pre-approval, and the fees for the services performed to date.None of the services rendered by the Auditor were rendered pursuant to the de minimis exception established by the Securities and Exchange Commission. - 4 - AUDIT COMMITTEE REPORT Notwithstanding anything to the contrary set forth in any of the Company’s previous filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, that might incorporate future filings, including this Proxy Statement, in whole or in part, the following Report of the Audit Committee shall not be deemed to be “soliciting material” or to be “filed” with the Securities and Exchange Commission, nor shall such information be incorporated by reference into any such filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. The Audit Committee of the Board of Directors of the Company serves as the representative of the Board of Directors for general oversight of the Company's financial accounting and reporting process, internal controls, audit process and process for monitoring compliance with laws and regulations.The Audit Committee is responsible for the appointment, compensation and oversight of the work of the Auditor.The members of the Audit Committee are independent (as defined in Section 803A of the NYSE Amex Rules).The Company's management has primary responsibility for preparing the Company's financial statements and the Company's financial reporting process. The Company's Auditor, BDO Seidman, LLP, is responsible for expressing an opinion on the fairness and conformity of the Company's audited financial statements to generally accepted accounting principles.In this context, the Audit Committee hereby reports as follows: 1.The Audit Committee reviewed and discussed the audited financial statements with the Company's management. 2.The Audit Committee discussed with the Auditor the matters required to be discussed by SAS 114 (The Auditor’s Communication With Those Charged With Governance). 3.The Audit Committee reviewed and discussed with BDO Seidman, LLP its judgments as to the quality and acceptability of the Company’s accounting principles and such other matters as are required to be discussed under generally accepted auditing standards pursuant to Statement of Auditing Standards No.61 as amended (AICPA, Professional Standards, Vol. 1. AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T. In addition, the Audit Committee received from BDO Seidman, LLP its written disclosures and a letter regarding its independence as required by the Public Company Accounting Oversight Board and discussed with BDO Seidman, LLP its independence from management and the Company. 4.Based on the review and discussion referred to in paragraphs (1) through (3) above, the Audit Committee recommended to the Board of Directors of the Company, and the Board of Directors has approved, that the audited financial statements be included in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009, for filing with the Securities and Exchange Commission. The Audit Committee held six meetings during the fiscal year ended December 31, 2009. Submitted by the Audit Committee of the Board of Directors: Thomas W. Orr, Chair Roy E. Hahn Evan M. Wallach - 5 - INFORMATION REGARDING THE COMPANY’S DIRECTORS AND OFFICERS Current Board Of Directors When considering whether directors and nominees have the experience, qualifications, attributes and skills, taken as a whole, to enable the Board of Directors to satisfy its oversight responsibilities effectively in light of the Company’s business and structure, the Board of Directors focused primarily on the information discussed in each of the directors’ individual biographies set forth below. The following directors have a term expiring at the Company’s 2010 Annual Meeting:Neal D. Crispin and Evan M. Wallach.Each of them has been nominated for re-election to the Board of Directors.For biographical information on each of them, see “PROPOSAL 1: ELECTION OF DIRECTORS,” above. The following directors have terms expiring at the Company’s 2011 Annual Stockholder Meeting: Mr. Roy E. Hahn, age 58.Mr. Hahn is a member of the Audit Committee of the Board of Directors and has served on the Board since 2007.Mr. Hahn is currently Managing Director of Marbridge Group, LLC, an alternative investment management firm he founded in 2004.Prior to his founding of Marbridge Group, LLC, he was Managing Director of Chenery Associates, an investment management firm. Mr. Hahn was a Director at Coopers & Lybrand from 1987 to 1988, and a tax partner with that firm from 1989 to 2003.Prior to Coopers & Lybrand, he was a partner at Arthur Young & Co.His educational background includes a Bachelor's Degree in Accounting from San Francisco State University.Mr. Hahn is a certified public accountant and a member of the American Institute of Certified Public Accountants and the California Society of Certified Public Accountants. The Board of Directors has concluded that Mr. Hahn should serve as a director of the Company because of his knowledge of the Company’s business and history, his status as an “audit committee financial expert” and his overall expertise in accounting and finance principles and international finance transactions. Ms. Toni M. Perazzo, age 63.Ms. Perazzo is a member of the Executive Committee of the Board of Directors and has served on the Board since the Company’s inception in 1997.She is the Company’s Chief Financial Officer, Treasurer, Senior Vice President-Finance and Secretary and has held these same positions with JetFleet Management Corp ("JMC"), the management company for AeroCentury Corp., since 1994, and CMA Consolidated, Inc. ("CMA"), an investment management firm which is no longer active, since 1990.Since 2005, she has also been Senior Vice President-Finance at Structured Funding, Inc., an investment management firm.Prior to joining CMA in 1990, she was Assistant Vice President for a savings and loan, controller of an oil and gas syndicator and a senior auditor with Arthur Young & Co., Certified Public Accountants.Ms. Perazzo is the wife of Neal D. Crispin, a director and officer of JMC and the Company.She received her Bachelor’s Degree from the University of California at Berkeley, and her Master’s Degree in Business Administration from the University of Southern California.Ms. Perazzo is a certified public accountant and member of the California Society of Certified Public Accountants and the American Institute of Certified Public Accountants. The Board of Directors has concluded that Ms. Perazzo should serve as a director of the Company because of her knowledge of the Company’s business and history, capitalization structure and finances, and her accounting and audit experience, as well as her many years of experience with JMC. The following director has a term expiring at the Company’s 2012 Annual Stockholder Meeting: Mr. Thomas W. Orr, age 76.Mr. Orr has served on the Company’s Board of Directors since 1997, and was also, during that time, Chair of the Audit Committee of the Board of Directors.Mr. Orr is currently a self-employed consultant on accounting matters.Since 2003, Mr. Orr has served as a Director of InsWeb, a publicly traded online insurance marketplace.From 1992 until 2002, he was a partner at the accounting firm of Bregante + Company LLP.Prior to that, beginning in 1986, Mr. Orr was Vice President, Finance, at Scripps League Newspapers, Inc.Beginning in 1958, Mr. Orr was in the audit department of Arthur Young & Co., Certified Public Accountants, where he retired as a partner in 1986.Mr. Orr received his Bachelor’s Degree in Business Administration, with distinction (Accounting major), from the University of Minnesota.Mr. Orr is a member of the American Institute of Certified Public Accountants, the California Society of Certified Public Accountants, and a former member of the California State Board of Accountancy. The Board of Directors has concluded that Mr. Orr should serve as a director of the Company because of his knowledge of the Company’s business and history, his status as an “audit committee financial expert,” and his experience with and understanding of corporate governance principles. Board Meetings and Committees The Board of Directors of the Company held a total of six meetings during the fiscal year ended December 31, 2009. During the last year, no incumbent director attended fewer than 75% of the meetings of the Board of Directors and its committees on which he or she served that were held during the period in which he or she was a director. The Company has an Audit Committee and an Executive Committee of the Board of Directors. The Audit Committee operates under a charter approved by the Board of Directors. A copy of the Audit Committee Charter was filed as an appendix to the Company’s proxy statement for the annual meeting of stockholders held on May 1, 2008. The Audit Committee meets with the Company's financial management and its independent registered public accounting firm to review internal financial information, audit plans and results, and financial reporting procedures. This committee currently consists of Thomas W. Orr, Chair, Roy E. Hahn, and Evan M. Wallach.The Board has determined that Messrs. Orr, Hahn and Wallach are independent within the meaning of "independence" as set forth in the NYSE Amex rules. The Board of Directors has determined that at least two members of the Audit Committee, Messrs. Orr and Hahn, are “audit committee financial experts” within the meaning of Item 407(d)(5) of Regulation S-K of the Securities Exchange Act of 1934, as amended. Each of Messrs. Orr and Hahn is also an “independent director” within the meaning of Section 803A of the NYSE Amex Rules.Mr. Orr is a self-employed accounting consultant and former partner of the accounting firms Bregante + Company LLP and Arthur Young & Co., Certified Public Accountants.Mr. Hahn is a founder of Marbridge Group, LLC, an alternative investment management firm, and prior to that was a tax partner in the accounting firm of Coopers & Lybrand.In the course of their respective careers, each of Messrs. Orr and Hahn acquired (i) an - 6 - understanding of generally accepted accounting principles and financial statements, (ii) the ability to assess the general application of such principles in connection with the accounting for estimates, accruals and reserves, (iii) experience preparing, auditing, analyzing or evaluating financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of issues that can reasonably be expected to be raised by the Company’s financial statements, (iv) an understanding of internal control over financial reporting, and (v) an understanding of audit committee functions. The Audit Committee held six meetings during the fiscal year ended December 31, 2009. The Executive Committee has the authority to acquire, dispose of and finance investments for the Company and execute contracts and agreements, including those related to the borrowing of money by the Company, and generally exercises all other powers of the Board of Directors except for those which require action by all of the directors or the independent directors under the Certificate of Incorporation or the Bylaws of the Company, or under applicable law. The Executive Committee currently consists of two directors, Neal D. Crispin, Chairman, and Toni M. Perazzo. The Company does not have a formal Nominating Committee. The independent directors separately consider and make recommendations to the full Board of Directors regarding any candidate being considered to serve on the Board of Directors.The full Board of Directors reviews potential candidates for the Board of Directors. While the Board of Directors does not have a specific policy for considering nominees recommended by stockholders, this does not mean that a recommendation would not be considered if received from a stockholder.The Board has not yet considered a procedure for considering nominees recommended by stockholders in addition to the procedures already set forth in the Bylaws of the Company.It believes that the current informal consideration process has been adequate in light of the historical absence of stockholder proposals.In any event, there would be no difference between the manner in which the Board of Directors would evaluate a nominee for director whether recommended by a stockholder or recommended by a member of the Board of Directors or one of the Company’s executive officers.The Company does not pay any third party to identify or assist in identifying or evaluating potential nominees. Additionally, other than attempting to constitute the Board of Directors with directors who have skills and experience that are relevant and helpful to the Company's industry and operations and who have the desire and capacity to actively serve, the Board of Directors does not have a policy of considering diversity in identifying director nominees. In reviewing potential candidates for the Board, the Board of Directors considers the individual's experience in the Company's industry, the general business or other experience of the candidate, the needs of the Company for an additional or replacement director, the personality of the candidate, and the candidate's interest in the business of the Company, as well as numerous other subjective criteria.Of greatest importance is the individual's integrity, willingness to actively participate and ability to bring to the Company his or her experience and knowledge in areas that are most beneficial to the Company.The Board intends to continue to evaluate candidates for election to the Board on the basis of the foregoing criteria. Since the Company receives management services from JMC, the Company has no employees and does not pay any compensation to its officers.As a result, the Company has no compensation committee. Board Leadership Structure The Board believes that the Company’s President is best situated to serve as Chairman of the Board because he is the director most familiar with the Company’s business and industry, and most capable of effectively identifying strategic priorities for the Company, leading the Board in discussions regarding the Company’s business and industry, and focusing the Board on execution of strategy. Independent directors and management have different perspectives and roles in strategy development. The Company’s independent directors bring experience, oversight and expertise from outside the Company and its industry, while the President brings Company-specific and industry-specific experience and expertise. The Board believes that the combined role of Chairman and President promotes strategy development and execution, and facilitates information flow between management and the Board, which are essential to effective governance. Board of Directors’ Role in Risk Oversight The Company is exposed to a number of operational and financial risks.The Board plays an active role in overseeing management of such risks.The Company’s President (who is himself a member of the Board) is directly responsible for a number of operational risks, such as the risks inherent in acquiring and owning used aircraft or engines, the risks associated with leasing such aircraft or engines to air carriers, and the risks inherent in disposing of such aircraft or engines.The Board regularly receives reports from the President on these risks and works closely with the Company’s management on strategies to manage these risks and to develop contingency plans. The Company’s Chief Financial Officer (who is herself a member of the Board) is directly responsible for a number of financial risks, such as the risks associated with the Company’s credit and liquidity.The Board regularly receives reports from the Chief Financial Officer on these risks and works closely with the Company’s management on strategies to manage these risks and to develop contingency plans.The Board also meets and confers regularly with the Company’s management to identify other risks faced by the Company.The Company believes that the inclusion of these members of senior management of the Company on the Board provides the Board with visibility into and access to the details underlying the risks the Company faces, and thereby enhances the quality of the Board’s risk oversight.Also, the Audit Committee oversees management of certain specific financial risks, such as variable interest rate risk. Communication between Stockholders and Directors The Company’s Board of Directors currently does not have a formal process for stockholders to send communications to the Board of Directors and does not believe such procedures are necessary at this time because it believes that informal communications are sufficient to communicate questions, comments and observations that could be useful to the Board. Director Attendance at Annual Meeting It is the policy of the Company and Board of Directors that directors attend the Annual Meeting and be available for questions from the stockholders.All directors, including the director nominated for election, were in attendance at the 2009 Annual Meeting. It is anticipated that the directors nominated for election at the 2010 Annual Meeting also will be in attendance at that meeting. - 7 - Board Independence If all of the nominees to the Board of Directors are elected, a majority of the Board of Directors of the Company, consisting of Messrs. Orr, Hahn and Wallach, will be “independent directors,” as defined in accordance with Section 803A of the NYSE Amex Rules. Involvement in Legal Proceedings No director or associate of a director is involved in a material proceeding as a party adverse to the Company or any of its subsidiaries or with a material interest adverse to the Company or any of its subsidiaries. Director Compensation In 2010, non-employee members of the Board will be paid an annual fee of $20,000 and are reimbursed for all reasonable out-of-pocket costs incurred in connection with their attendance at such meetings of the Board of Directors. Non-employee members also receive $1,000 annually for each committee membership, and the audit committee chair receives an additional $3,000.Board members who are officers of the Company do not receive any compensation for Board or committee membership.No member of the Company’s Board of Directors receives equity compensation in relation to his/her service as a member of the Company’s Board of Directors. The table below provides the compensation of the Company’s directors for the fiscal year ended December 31, 2009: FISCAL YEAR 2 Name FeesEarnedor PaidinCash ($) (1) Total Thomas W. Orr Evan M. Wallach Roy E. Hahn (1) Neal Crispin and Toni Perazzo were officers of the Company and JMC during 2009 and therefore did not receive compensation for their respective service as members of the Companys Board of Directors or committee thereof, in accordance with the Companys director compensation policy. Mr. Orr earned $20,000 as a non-employee member of the Board, an additional $1,000 for his membership on the Audit Committee and an additional $3,000 for chairing the Audit Committee. Each of Messrs. Wallach and Hahn earned $20,000 as a non-employee member of the Board and an additional $1,000 for each of their respective memberships on the Audit Committee. - 8 - Officers And Key Employees For biographies of Neal D. Crispin, President & Chairman of the Board, and Toni M. Perazzo, Chief Financial Officer, Treasurer, Senior Vice President - Finance, & Secretary, see “Board of Directors” above.Listed below are the other officers of the Company who are also key officers and employees of JetFleet Management Corp. ("JMC"), the Company’s management company, and are responsible for the management of various aspects of the Company’s business: Mr. Brian J. Ginna, Vice President, Corporate Development, age 41. Mr. Ginna is responsible for all corporate communications, investor relations and public relations of the Company and JMC.Mr. Ginna joined the Company and JMC in 2001, and has served as Controller for CMA, which he joined in 1991. Mr. Ginna received a Bachelor’s Degree in Finance from Babson College. Mr. Jack Humphreys, Vice President, Maintenance, age 62. Mr. Humphreys is responsible for portfolio aircraftmaintenance and acts as a liaison with manufacturers and the technical departments of lessees.Mr. Humphreys has over thirty-five years of experience in aviation and has been with the Company and JMC since July 2002.He has held several positions in the industry in the areas of aviation maintenance management, quality assurance, aviation safety and training development. Before joining the Company, Mr. Humphreys was an Aviation Quality Control Manager for Raytheon-Range Systems Engineering-Raytheon Corporation from 1992 to 2002, where he was responsible for maintaining airworthiness for a fleet of airplanes and helicopters.Mr. Humphreys holds a degree in Professional Aeronautics from Embry-Riddle Aeronautical University, a Bachelor’s Degree in Business Management from Columbia College, and an FAA Airframe and Powerplant certification. Mr. Byron Hurey, Vice President, Aircraft Acquisitions, age 62.Mr. Hurey is responsible for identifying, recommending and completing aircraft acquisition and lease opportunities.Mr. Hurey joined the Company and JMC in February 2007.From 2001 to 2007, Mr. Hurey was a self-employed consultant specializing in equipment leasing.Mr. Hurey is a former naval aviator and has held significant marketing and sales positions in the aerospace and financial community over the past thirty years. Among his past responsibilities were positions at Gates Learjet, PLM International, ATEL Financial Corporation and Sansome Street Holdings.Mr. Hurey is a graduate of Cornell University with a degree in Business Administration. Mr. Harold M. Lyons, Vice President, Finance, age 51.Mr. Lyons is responsible for overseeing tax accounting and tax analysis as well as Sarbanes-Oxley internal controls compliance review.Mr. Lyons joined the Company and JMC in October 2003.Since 2005, Mr. Lyons has also served as the Senior Vice President of Structured Funding, Inc. Since 1992, Mr. Lyons has also served as the Senior Vice President of CMA. Prior to joining CMA in 1992, Mr. Lyons was a Manager in the Tax Department of Coopers & Lybrand, Certified Public Accountants and, before that, Mr. Lyons was a Manager in the Tax Department of Arthur Young & Co., Certified Public Accountants.He received a Bachelors Degree in Business Administration (specializing in Accounting and Applied Economics) and a Masters Degree in Business Administration (specializing in finance and management science) from the University of California, Berkeley. Mr. Lyons is a certified public accountant, and is a member of the American Institute of Certified Public Accountants (and a member of the Tax Section) and of the California Society of Public Accountants. Mr. John S. Myers, Senior Vice President, age 64.Mr. Myers is responsible for the administration of aircraft leases, marketing agreements and vendor agreements for the Company and JMC.Mr. Myers joined the Company and JMC in March 2001.From 1991 to 2001, Mr. Myers was Vice President of Raytheon Aircraft Credit Corporation, where he was responsible for the management of a $1.3 billion commuter airline portfolio, customer financing transactions, credit risk analysis, and structuring, negotiating, and documentation of aircraft financing transactions.From 1976 until 1991, he was Senior Vice President and Chief Financial Officer of Air Midwest, Inc., a regional airline.Mr. Myers received a Bachelor’s Degree in Business Administration from Wichita State University. Mr. Glenn Roberts, Vice President, Controller, age 45.Mr. Roberts is responsible for financial accounting and analysis.Mr. Roberts joined JMC in 1994 and the Company in 1997.He has been employed by affiliates of the Company for twenty years in various capacities of increasing responsibility. Mr. Christopher B. Tigno, General Counsel, age 48.Mr. Tigno is responsible for all legal matters of the Company and JMC and its related companies, including supervision of outside counsel, documentation of aircraft asset acquisition transactions and corporate and securities matters.He has also served as General Counsel of Structured Funding, Inc. since 2005 and of CMA since 1996.He joined the Company in 1997 and joined JMC and CMA in 1996.He was also Senior Counsel with the law firm of Wilson, Ryan & Campilongo from 1992 to 1996, and prior to that was associated with the law firm of Fenwick & West from 1988 to 1992 and the law firm of Morrison & Foerster from 1986 to 1988. Mr. Tigno received his Juris Doctor Degree from the University of California at Berkeley, Boalt Hall School of Law, and was admitted to the California Bar in 1986. He also holds a Bachelor's Degree in Chemical Engineering from Stanford University. Mr. Steven H. Wallace, Vice President, Aircraft Remarketing, age 64.Mr. Wallace is responsible for remarketing of the Company's portfolio of aircraft assets.Prior to joining the Company and JMC in June 2002, Mr. Wallace was an aviation consultant from June 2000 to June 2002, and prior to that was Aviation Services Manager for Raytheon Aircraft Services from January 1995 to June 2000. Prior to his tenure at Raytheon Aircraft Services, Mr. Wallace served in the U.S. Army, where he attained the rank of Major.Mr. Wallace graduated from Troy State University with a Bachelor's Degree in 1971, and received a Master’s Degree in Business Administration from Pepperdine University in 1975. - 9 - Executive Compensation Because the Company receives management services from JMC, the Company has no employees and does not pay any compensation to its executive officers.Instead, the executive officers of the Company are compensated in their capacities as employees of JMC.JMC is an at-will employer, and none of the Company’s current executive officers has an employment agreement with JMC.The compensation paid by JMC to the Company’s executive officers consists solely of base salary plus bonus payments.Bonus payments are determined annually at the sole discretion of Mr. Crispin as the President of JMC. The following table sets forth certain information for the fiscal years ending December 31, 2009 and December 31, 2008 concerning compensation paid by JMC to the Company’s executive officers who were serving as such at December 31, 2009: Summary Compensation Table Name and Position Year
